PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/634,597
Filing Date: 28 Jan 2020
Appellant(s): MITRA et al.



__________________
Charles A. Bieneman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020 appealing from the Office Action mailed on 07/23/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Arguments
Ground of Rejection No.1: The references do not teach or suggest any determination of “a communication tag located in a buckle of a vehicle seatbelt assembly” as recited in independent claim 1. 				                                                       
	In regards to Appellant’s Appeal Brief on Page 10 of 18 (part a) that the references, whether considered alone or in combination, fail to teach or suggest at least “a communication tag located in a buckle of a vehicle seatbelt assembly.” 
Examiner respectfully directs the Appellant to paragraph 49 which discusses alert system 10 may be installed on a vehicle 12.  The alert system 10 may include sensors 16a-16d to observe and monitor the positions of a driver 50 and a child 52.  The position of the driver 50 may be monitored by tracking the position of a cellphone 58 or any wireless device that may be used to provide authorized access to the vehicle 12 such as a key-fob or a smart-key.  The position of the child 52 may be detected by tracking the wireless signal of a SIDS monitor attached to the child or a tracking transponder tag (i.e. communication tag) attached to a child car seat (Please note each car seat includes seatbelt and belt buckles which secure the children/kids; consequently the transponder tag attaching to the car seat which includes seatbelt and belt buckle with 
                Therefore, Daman teaches “a transponder or communication tag attached or located in a buckle of a vehicle car seat or seat with belt sensors”.
In regards to Appellant’s Appeal Brief on Page 11 of 18 that Daman has no teaching or suggestion of a communication tag in “in a buckle of vehicle seatbelt assembly”. And moreover there is no teaching or suggestion that these are anything other than conventional buckle sensors or could “wirelessly transmit signals, to a mobile device in a host device, representing a seating location of a passenger in the host vehicle.” Examiner respectfully directs the Appellant to paragraph 46 discusses “belt buckle sensors”.  In addition, it is well known that every car seat comprises seatbelt and belt buckles which secure the baby/children/kids; accordingly the transponder tag attaching to the car seat which includes seatbelt and belt buckle with sensors; therefore the transponder tag could be attached to seatbelt or belt buckle or both (i.e. seatbelt assembly). Appellant states that “there is no teaching or suggestion that these are anything other than conventional buckle sensors…”  However, these “belt buckle 
                As a result, Daman teaches “a communication tag located in a buckle of a vehicle seatbelt assembly and configured to wireless transmit signals.” And representing a seating location of a passenger in the host vehicle.”
	In regards to Appellant’s Appeal Brief on Page 11 of 18 that Daman has no teaching or suggestion that these seat belt buckle and/or load sensors are configured to transmit signals to a mobile device, Daman provides no teaching or suggestion that the sensors are configured for wirelessly transmitting signals at all. Examiner respectfully directs the Appellant to the alert system 10 may include sensors 16a-16d to observe and monitor the positions of a driver 50 and a child 52. The position of the driver 50 may be monitored by tracking the position of a cellphone 58 or any wireless device that may be used to provide authorized access to the vehicle 12 such as a key-fob or a smart-wireless signal (i.e. sending and receiving signals) of a SIDS monitor attached to the child or a tracking transponder tag (i.e. communication tag) attached to a child car seat. (Daman, ¶0049). The ECU includes a wireless transceiver and a microprocessor (Daman, ¶0032) and when the “alert system” triggers an alert (based on a tracked object), a phone call is made to 911 disclosing the GPS location of the vehicle (Daman, ¶0040). 
In regards to Appellant’s Appeal Brief on Page 12 of 18 that Daman does not teach or suggest “a communication tag located in a buckle of a vehicle seatbelt assembly and configured to wirelessly transmit signals, to a mobile device in a host vehicle.” Examiner respectfully directs the Appellant to “belt buckle sensors” (Daman, ¶0046).  The “belt buckle sensors” are precisely what is currently recited in the claims and Daman shows that these “buckle sensors” are incorporated into the “vehicle occupant detection system” (Daman, ¶0046).  Daman further teaches that an “alert system” uses information provided by this “vehicle occupant detection system (Daman, ¶0047), where the “alert system” includes an “Electronic Control Unit” (ECU) (Daman, ¶0032).  The ECU includes a wireless transceiver and a microprocessor (Daman, ¶0032) and when the “alert system” triggers an alert (based on a tracked object), a phone call is made to 911 disclosing the GPS location of the vehicle (Daman, ¶0040).  Position of the driver and the child in the vehicle (i.e. host device) (Daman, ¶0049). In other words, the “buckle sensors” clearly communicate with the “alert system” since the “vehicle occupant detection system” (which includes the “buckle sensors” communicates information to the “alert system”). In other words, if the occupant detection system sense or detect that there is a load or weight on the seat or car seat (with transponder 
                Thus, Daman teaches “a transponder or communication tag attached or located in a belt or buckle of a vehicle seatbelt assembly and configured to wirelessly transmit signals.”
In regards to Appellant’s Appeal Brief on Page 12 of 18 (part b) that one of ordinary skill in the art would not have modified Daman with a “communication tag located in a buckle of a vehicle seatbelt assembly.” Examiner kindly directs the Appellant to a need exists for an alert system to detect the presence of a child or a pet inside of a vehicle, to monitor the conditions inside and/or surrounding the vehicle and to trigger an alert if conditions within the vehicle may endanger the child or the pet (Daman, ¶0005). Also, position of the driver 50 may be monitored by tracking the position of a cellphone 58 or any wireless device that may be used to provide authorized access to the vehicle 12 such as a key-fob or a smart-key.  The position of the child 52 may be detected by tracking the wireless signal of a SIDS monitor attached to the child or a tracking transponder tag (e.g. communication tag) attached (therefore located) to a child car seat (As stated above: every and each car seat includes seatbelt and belt buckles which secure the children/kids; consequently the transponder tag attaching to the car seat which includes seatbelt and belt buckle with sensor (see paragraph 46 for belt buckle sensors); thus the transponder tag could be attached to seatbelt or belt buckle or both (i.e. seatbelt assembly). In addition, the position of the 

Ground of Rejection No.2: The references do not teach or suggest any determination of “the buckle is configured to block the signals” as recited in dependent claim 2. 
In regards to Appellant’s Appeal Brief on Page 12 of 18 that Giesa fails to teach “the buckle is configured to block the signals transmitted by the communication tag when the seatbelt assembly is unfastened.” Examiner kindly directs the Appellant to the seat occupancy statuses, fastening statuses or combinations of fastening statuses and seat occupancy statuses of the seat element, the monitoring device is able to generate different warning signals.  The monitoring device may generate a warning signal, for example, if a seat is occupied and a safety belt is not fastened, wherein no warning signal is generated if the seat is occupied and the safety belt is in the fastened state.  This makes it possible, for example, to instruct a passenger to activate his safety belt by means of the warning signal, wherein the warning signal is terminated once the safety belt is fastened.  It is furthermore possible to deactivate the warning signal for a vacant seat, on which no person is seated.  For example, if a passenger unfastens his safety belt and leaves his seat, a warning signal can be deactivated or disabled or blocked because the passenger is no longer located in the vicinity of his seat element and Thus, Giesa teaches fastener or buckle deactivate or block or disable the warning signal by the sensor when the safety belt is unfastened. 
Ground of Rejection No.3: The references do not teach or suggest any determination of “a communication tag located in a buckle of a vehicle seatbelt assembly” as recited in independent claim 11 (page 13 of 18). Examiner very kindly directs the Appellant to similar response(s) and/or discussion(s) regarding claim 1 such as paragraph 49 which discusses alert system 10 may be installed on a vehicle 12.  The alert system 10 may include sensors 16a-16d to observe and monitor the positions of a driver 50 and a child 52.  The position of the driver 50 may be monitored by tracking the position of a cellphone 58 or any wireless device that may be used to provide authorized access to the vehicle 12 such as a key-fob or a smart-key.  The position of the child 52 may be detected by tracking the wireless signal of a SIDS monitor attached to the child or a tracking transponder tag (i.e. communication tag) attached to a child car seat (Please note each car seat includes seatbelt and belt buckles which secure the children/kids; consequently the transponder tag attaching to the car seat which includes seatbelt and belt buckle with sensors (see paragraph 46 for belt buckle sensors); thus the transponder tag could be attached to seatbelt or belt buckle or both (i.e. seatbelt assembly). In addition, the position of the driver 50 and position of the child 52 may also be monitored by a vehicle occupant detection system. In other words, if the occupant detection system sense or detect that there is a load or weight on the seat or car seat (with transponder tag) then it would communicate with the alert system to determine whether a car or vehicle seat is occupied or not based on the load/weight then it would 
                Therefore, Daman teaches “a transponder or communication tag attached or located in a buckle of a vehicle car seat or seat with belt sensors”.

Ground of Rejection No.4: The references do not teach or suggest any determination of “a communication tag located in a buckle of a vehicle seatbelt assembly” as recited in independent claim 19 (page 14 of 18). Examiner very kindly directs the Appellant to similar response(s) and/or discussion(s) regarding claim 1 such as paragraph 49 which discusses alert system 10 may be installed on a vehicle 12.  The alert system 10 may include sensors 16a-16d to observe and monitor the positions of a driver 50 and a child 52.  The position of the driver 50 may be monitored by tracking the position of a cellphone 58 or any wireless device that may be used to provide authorized access to the vehicle 12 such as a key-fob or a smart-key.  The position of the child 52 may be detected by tracking the wireless signal of a SIDS monitor attached to the child or a tracking transponder tag (i.e. communication tag) attached to a child car seat (Please note each car seat includes seatbelt and belt buckles which secure the children/kids; consequently the transponder tag attaching to the car seat which includes seatbelt and belt buckle with sensors (see paragraph 46 for belt buckle sensors); thus the transponder tag could be attached to seatbelt or belt buckle or both (i.e. seatbelt assembly). In addition, the position of the driver 50 and position of the child 52 may also be monitored by a vehicle occupant detection system. In other words, if the occupant detection system sense or detect that there is a load or weight on the seat or car seat (with transponder tag) then it would communicate with the alert system to determine whether a car or vehicle seat is occupied or not based on the load/weight then it would communicated with cellphone or any wireless device by sending wireless signals to localize the position of occupants in the car. Paragraph 46 discusses “belt buckle sensors”.  In addition, it is well known that every car seat comprises seatbelt and belt 
                Therefore, Daman teaches “a transponder or communication tag attached or located in a buckle of a vehicle car seat or seat with belt sensors”.
Appellant's arguments with regards to dependent claims are based on the deficiency of the references to support the limitations of independent claims. The arguments are respectfully traversed for the same reason(s) as stated above for rejection of independent claims.

Respectfully submitted,

/FARIDEH MADANI/Examiner, Art Unit 2643          


                                                                                                                                                                                              Conferees:

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.